Exhibit 10.15

 

July 30, 2015

 

Christopher D. Brady

Chart Acquisition Corp.

c/o The Chart Group, L.P.

555 Fifth Avenue, 19th Floor

New York, New York 10017

 

  Re: Waiver

 

Dear Mr. Brady:

 

Reference is made to that certain Third Amended and Restated Warrant Agreement
(the “Agreement”) dated June 11, 2015, by and between Chart Acquisition Corp.
(the “Company”) and Continental Stock Transfer & Trust Company. Pursuant to
Section 4.4 of the Agreement, in the event of a Fundamental Transaction, the
Company is obligated to purchase the Warrants held by a Registered Holder (if so
requested) for cash in an amount equal to the Black Scholes Value of the
remaining unexercised portion of such Warrant on the date of such Fundamental
Transaction (the “Repurchase Right”). All capitalized terms not defined herein
shall have the meaning specified to them in the Agreement.

 

Each of the undersigned, on its own behalf and on behalf of its successors,
transferees and assigns, hereby agrees, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, (i) to waive the
Repurchase Right as set forth in the Agreement for the number of Warrants set
forth opposite its name on Exhibit A (the “Subject Warrants”) and (ii) not to
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of,
any of the Subject Warrants unless the transferee enters into a written
agreement with the parties hereto agreeing to be bound by the terms of this
waiver.

 

Except as expressly set forth herein, this waiver shall not be deemed to be a
waiver, amendment or modification of any provisions of the Agreement or of any
right, power or remedy of the undersigned, nor shall it constitute a waiver of
any provision of any other document, instrument and/or agreement executed or
delivered in connection therewith, in each case whether arising before or after
the date hereof or as a result of performance hereunder or thereunder.

 

Please confirm that the foregoing is in accordance with your understanding of
our agreement by signing and returning to us a copy of this letter. This letter
may be executed in counterparts and by facsimile or other electronic
transmission.

 

[Signature page follows]

 

 

 



  

  Very truly yours,       CHART ACQUISITION GROUP LLC         By: /s/
Christopher D. Brady     Name: Christopher D. Brady     Title:           /s/
Joseph R. Wright     JOSEPH R. WRIGHT         COWEN INVESTMENTS LLC         By:
/s/ Owen Littman     Name: Owen Littman     Title: Authorized Signatory

 

AGREED TO AND ACCEPTED AS
OF THE 30th DAY OF JULY, 2015:

 

CHART ACQUISITION CORP.

 

By: /s/ Christopher D. Brady   Name: Christopher D. Brady   Title: President  

 



Signature Page to Warrant Agreement Waiver

 



 

 

 

Exhibit A

 

Subject Warrants

 

Name   Number of Subject Warrants Chart Acquisition Group LLC   1,921,933 Joseph
R. Wright   103,884 Cowen Investments LLC   1,090,824

 

 

 



 

 

